        Case 3:20-cv-08094-SMB Document 1 Filed 04/21/20 Page 1 of 6



 1   Kevin C. Barrett, State Bar No. 020104
     Jennifer M. Bahling, State Bar No. 013260
 2   BARRETT & MATURA, P.C.
     8925 E. Pima Center Parkway, Suite 215
 3   Scottsdale, Arizona 85258
     Telephone: (602) 792-5705
 4   Facsimile: (602) 792-5711
     Email: kbarrett@barrettmatura.com
 5          jbahling@barrettmatura.com
 6   Attorneys for Plaintiff Redwood Fire and
     Casualty Insurance Company
 7
 8                          IN THE UNITED STATES DISTRICT COURT
 9                              FOR THE DISTRICT OF ARIZONA
10
     Redwood Fire        and     Casualty   Insurance Case No.
11   Company,
12                                                         COMPLAINT FOR
                            Plaintiff,                     DECLARATORY RELIEF
13
            v.
14
     Camping Car USA, Inc.; Kyu In Lee; and
15   Ethan Park, by and through his guardian,
     Sujung Lee,
16
                            Defendants.
17
            Plaintiff Redwood Fire and Casualty Insurance Company (“Redwood”), through its
18
     counsel undersigned and for its Complaint for Declaratory Relief, hereby alleges as follows:
19
            1.     Redwood is an insurance company, incorporated in Nebraska, with its
20
     principal place of business and citizenship in the State of Nebraska.
21
            2.     Upon information and belief, Defendant Camping Car USA, Inc. (“Camping
22
     Car”) is incorporated in California with its principal place of business and citizenship in the
23
     State of California.
24
            3.     Upon information and belief, Defendant Kyu In Lee (“Lee”) is a resident of
25
     California. His state of citizenship is California.
26
27
28
        Case 3:20-cv-08094-SMB Document 1 Filed 04/21/20 Page 2 of 6



 1          4.     Upon information and belief, Defendants Ethan Park, and his guardian ad
 2   litem, Sujung Lee (collectively referred to as “Park”), are residents of South Korea. Their
 3   citizenship is in South Korea.
 4          5.     This court has jurisdiction under 28 U.S.C. § 1332(a)(3). There is diversity
 5   among the parties and the amount in controversy with regard to the underlying dispute is in
 6   excess of $75,000.
 7          6.     Venue in this judicial district is appropriate pursuant to 28 U.S.C. § 1391. The
 8   events giving rise to the underlying claim occurred in the State of Arizona.
 9          7.     This action for declaratory relief arises from certain claims asserted in the
10   lawsuit captioned Ethan Park et al. v. Camping Car USA, Inc. et al., pending in the Superior
11   Court of California, County of Los Angeles, cause number 19 ST CV 18222 (“the
12   underlying lawsuit”).
13          8.     In the underlying lawsuit, Park has asserted various negligence claims against
14   Defendants Camping Car and Lee. Park has alleged that on December 30, 2018, he was a
15   passenger on a tour bus owned and operated by Camping Car and travelling from California
16   to the Grand Canyon, in Arizona. Lee was the driver of the tour bus. He alleged that after
17   arriving at the Grand Canyon, the passengers were encouraged to disembark and walk freely
18   and unsupervised around the Grand Canyon. While Park was walking, away from the tour
19   bus, he fell over the edge and suffered significant injuries. He seeks compensatory damages
20   in the underlying lawsuit.
21          9.     The tour bus was parked at the time of the underlying accident. The accident
22   occurred while Park was hiking “off trail” on the South Rim Trail when Park lost his balance
23   and fell from a rocky outcropping near Little Mather Point, a significant distance away from
24   the tour bus. Park has alleged Camping Car was negligent in failing to issue proper warnings
25   to the tour passengers and allowing the tour passengers to walk freely in the area where the
26   accident occurred. He further alleges negligent hiring and supervision.
27
28
                                                    2
        Case 3:20-cv-08094-SMB Document 1 Filed 04/21/20 Page 3 of 6



 1          10.     Redwood issued a Business Auto Policy, policy number 01 APM 004857 –
 2   05 to Camping Car USA, Inc., effective 08/01/18 – 08/01/19 (“the Policy”). The Policy
 3   provides certain liability coverage.
 4          11.     The policy states as follows:
 5          SECTION II – LIABILITY COVERAGE
 6          A. Coverage
 7          We will pay all sums an “insured” legally must pay as damages because of
            “bodily injury” or “property damage” to which this insurance applies, caused
 8          by an “accident” and resulting from the ownership, maintenance or use of a
            covered “auto.”
 9
                                                ***
10
            We have the right and duty to defend any “insured” against a “suit” asking for
11          such damages….
12
            12.     The underlying lawsuit was tendered to Redwood. Redwood has agreed to
13
     investigate the claims against Defendants Camping Car and Lee and participate in the
14
     defense of Camping Car and Lee in the underlying lawsuit under a reservation of rights.
15
     The above policy provisions have been cited in reservation of rights letters to the insureds.
16
                                     First Claim for Declaratory Relief
17
                                              (Duty to Defend)
18
            13.     Redwood hereby incorporates all of the above paragraphs and allegations as
19
     if fully set forth herein.
20
            14.     The Policy provides coverage only for an “accident” that causes “bodily
21
     injury” and only to the extent it results from the “ownership, maintenance or use of a
22
     covered auto.”
23
            15.     The “accident” that caused Park’s “bodily injury” did not result from the
24
     “ownership, maintenance or use” of the tour bus.
25
            16.     As a result of the above-referenced provisions, the claims against the insureds
26
     in the underlying lawsuit are not covered under the Policy, and Redwood has no duty to
27
     defend Camping Car and/or Lee in the underlying lawsuit.
28
                                                    3
        Case 3:20-cv-08094-SMB Document 1 Filed 04/21/20 Page 4 of 6



 1          17.     For these and other reasons, and due to a dispute as to whether Redwood has
 2   a duty to defend Camping Car and Lee in the underlying lawsuit, or participate in the
 3   defense of the underlying lawsuit, an actual controversy now exists between the parties
 4   herein regarding coverage under the Policy.
 5          18.     Redwood therefore seeks a judicial determination of its rights and obligations
 6   under the Policy with respect to its duty to defend Camping Car and Lee in the underlying
 7   lawsuit. Such a judicial determination is necessary and appropriate so that Redwood may
 8   ascertain its rights and obligations under the terms of its Policy.
 9                                 Second Claim for Declaratory Relief
10                                           (Duty to Indemnify)
11          19.     Redwood hereby incorporates all of the above paragraphs and allegations as
12   if fully set forth herein.
13          20.     The Policy provides coverage only for an “accident” that causes “bodily
14   injury” and only to the extent it results from the “ownership, maintenance or use of a
15   covered auto.”
16          21.     The “accident” that caused Park’s “bodily injury” did not result from the
17   “ownership, maintenance or use” of the tour bus.
18          22.     As a result of the above-referenced provisions, the claims against the insureds
19   in the underling lawsuit are not covered under the Policy, and Redwood has no duty to
20   indemnify Camping Car and/or Lee in the underlying lawsuit.
21          23.     For these and other reasons, and due to a dispute as to whether Redwood has
22   a duty to indemnify Camping Car and Lee in the underlying lawsuit, or to contribute to the
23   indemnity of Camping Car and Lee in the underlying lawsuit, an actual controversy now
24   exists between the parties herein regarding coverage under the Policy.
25          24.     Redwood therefore seeks a judicial determination of its rights and obligations
26   under the Policy with respect to its duty to indemnify Camping Car and Lee in the
27   underlying lawsuit. Such a judicial determination is necessary and appropriate so that
28   Redwood may ascertain its rights and obligations under the terms of its Policy.
                                                     4
        Case 3:20-cv-08094-SMB Document 1 Filed 04/21/20 Page 5 of 6



 1                                  Third Claim for Declaratory Relief
 2                                                (Coverage)
 3          25.     Redwood hereby incorporates all of the above paragraphs and allegations as
 4   if fully set forth herein.
 5          26.     The Policy provides coverage only for an “accident” that causes “bodily
 6   injury” and only to the extent it results from the “ownership, maintenance or use of a
 7   covered auto.”
 8          27.     The “accident” that caused Park’s “bodily injury” did not result from the
 9   “ownership, maintenance or use” of the tour bus.
10          28.     As a result of the above-referenced provisions, the claims against the insureds
11   in the underlying lawsuit are not covered under the Policy, and Redwood has no duties to
12   Camping Car and/or Lee in the underlying lawsuit.
13          29.     For these and other reasons, and due to a dispute as to whether Redwood has
14   any duties to Camping Car and Lee in the underlying lawsuit, an actual controversy now
15   exists between the parties herein regarding coverage under the Policy.
16          30.     Redwood therefore seeks a judicial determination of its rights and obligations
17   under the Policy with respect to its duties to Camping Car and Lee in the underlying lawsuit.
18   Such a judicial determination is necessary and appropriate so that Redwood may ascertain
19   its rights and obligations under the terms of its Policy.
20          WHEREFORE, Redwood brings this Complaint for Declaratory Relief against
21   Defendants and prays for judgment as follows:
22          1.      For a judicial determination that Redwood has no obligation to defend
23                  Camping Car and Lee in the underlying lawsuit;
24          2.      For a judicial determination that Redwood has no obligation to indemnify any
25                  of the parties for any judgment or settlement reached in the underlying
26                  lawsuit;
27          3.      For a judicial determination that the Redwood Policy provides no coverage
28                  for the claims asserted in the underlying lawsuit;
                                                     5
     Case 3:20-cv-08094-SMB Document 1 Filed 04/21/20 Page 6 of 6



 1      4.   For reasonable attorneys’ fees incurred herein;
 2      5.   For Redwood’s costs incurred herein; and
 3      6.   For any other and further relief as this Court may deem just and proper.
 4           DATED this 21st day of April 2020.
 5                                               BARRETT & MATURA, P.C.
 6
                                                 By /s/ Kevin C. Barrett
 7                                                  Kevin C. Barrett
                                                    Jennifer M. Bahling
 8                                                  8925 E. Pima Center Pkwy., Suite 100
                                                    Scottsdale, AZ 85258
 9                                                  Attorneys for Plaintiff Redwood Fire
                                                    and Casualty Insurance Company
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             6
